DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on January 12, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0294486 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending in this case. Claims 24, 25, 31, 32, and 38 were amended. Claims 21, 28, and 35 are the independent claims. Claims 21-40 are allowed.

Terminal Disclaimer



The terminal disclaimer filed on January 12, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,048,392 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Specification
The objections to the Specification are withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 112
The rejections of claims 24, 25, 31, 32, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.
Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 21-40 are allowed, and renumbered as claims 1-20 as indicated on the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 21, 38, and 35. The closest prior art references of record are U.S. Patent Application Publication No. 2012/0054135 A1 (hereinafter Salaka), U.S. Patent Application Publication No. 2018/0152407 A1 (hereinafter Soni), U.S. Patent Application Publication No. 2017/0364866 A1 (hereinafter Steplyk), and U.S. Patent Application Publication No. 2018/0130075 A1 (hereinafter Roy).

Claims 21, 28, and 35 are patentable over Salaka, Soni, Steplyk, and Roy at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 21, 28, and 35:

extracting a portion of the received email and processing the portion with a trained model;
determining that the portion includes at least one new actionable item;
visually distinguishing the at least one new actionable item within the email view relative to other portions of the received email.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

	Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173